Though the prisoner is at the bar, I will patiently wait until Mr. WILLIAMS can have an opportunity of examining his books; upon which he left the bar, observing that he should abandon the cause of his client unless the Court would adjourn so as to give time. The judges then, about three o'clock, left the bench, the prisoner being in custody of the officer, and a little past four resumed their sitting, when it appeared the trial could not be finished until late at night. The prisoner was remanded by consent of the attorney-general and the prisoner's counsel. On the next day the prisoner's counsel again renewed their motion to hear the affidavits of the defendant and Wallen.